Opinions of the United
2000 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-8-2000

Kreschollek v. Southern Stevedoring Co
Precedential or Non-Precedential:

Docket 99-5599




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2000

Recommended Citation
"Kreschollek v. Southern Stevedoring Co" (2000). 2000 Decisions. Paper 161.
http://digitalcommons.law.villanova.edu/thirdcircuit_2000/161


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2000 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed August 8, 2000

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 99-5599

CARL KRESCHOLLEK,
       Appellant

v.

SOUTHERN STEVEDORING COMPANY; LUMBERMEN'S
MUTUAL CASUALTY COMPANY; ROBERT REICH,
Individually, and in his capacity as Secretary of Labor
and Industry of the United States of America;
DAVID LOTZ, Individually, and in his capacity as D irector
of the Office of Workers' Compensation

NATIONAL ASSOCIATION OF WATERFRONT EMPLOYERS
AND THE SHIPBUILDERS COUNCIL OF AMERICA,
       Intervener-Plaintiff in D.C.

Appeal from the United States District Court
for the District of New Jersey
(D.C. No. 93-cv-03903)
District Judge: Honorable Joseph H. Rodriguez

Argued: June 14, 2000

Before: BECKER, Chief Judge, ALDISERT, Circuit Judge
and O'KELLEY, District Judge.*

(Filed: July 28, 2000)



_________________________________________________________________
* Honorable William C. O'Kelley, United States District Judge for the
Northern District of Georgia, sitting by designation.
ORDER AMENDING SLIP OPINION

It is HEREBY ORDERED that the Slip Opinion filed in
this case on July 28, 2000, be amended as follows:

Page 6, Paragraph 2, "Barksalary v. Smith" should be
changed to "Baksalary v. Smith"

Page 8, Footnote 1, "20 C.F.R. 702.105" should read "20
C.F.R. S 702.105"

Page 9, Paragraph 2, first sentence, "receipt of notice
than an employer" should read "receipt of notice that an
employer"

       BY THE COURT:

       /s/ Ruggero J. Aldisert
       Circuit Judge

DATED: August 8, 2000

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                 2